PER CURIAM.’
Ordered, that the order herein granted March 21, 1899, be modified by striking therefrom the provision directing a deposit of $500 with the treasurer of Genesee county, and inserting in lieu thereof a provision to the effect that the lien of the plaintiff’s attorney for services, costs, and disbursements of the action shall attach to the entire fund paid or agreed to be paid by the defendant in settlement thereof, and that out of the amount paid or agreed to be paid upon such settlement the defendant pay said lien, when the amount thereof is established, together with the costs and disbursements of the reference heretofore ordered to take proof as to such amount, and that the defendant be enjoined from paying to the plaintiff, or to any one for or on his behalf, any part of the sum agreed to be paid by it in settlement of said action, until the amount due to the plaintiff’s attorney' for services, costs, and disbursements in said action shall be finally determined and paid to him, together with the costs and disbursements of said reference; and as so modified the order is affirmed, without costs. All concur, except FOLLETT, J., not voting. ,